Case: 1:17-md-02804-DAP Doc #: 2068 Filed: 07/29/19 1 of 3. PageID #: 286326




                             UNITED STATES JUDICIAL PANEL
                                          on
                              MULTIDISTRICT LITIGATION



IN RE: NATIONAL PRESCRIPTION OPIATE
LITIGATION                                                                            MDL No. 2804



                                 (SEE ATTACHED SCHEDULE)



                      CONDITIONAL TRANSFER ORDER (CTO í104)



On December 5, 2017, the Panel transferred 62 civil action(s) to the United States District Court for
the Northern District of Ohio for coordinated or consolidated pretrial proceedings pursuant to 28
U.S.C. § 1407. See 290 F.Supp.3d 1375 (J.P.M.L. 2017). Since that time, 1,600 additional action(s)
have been transferred to the Northern District of Ohio. With the consent of that court, all such
actions have been assigned to the Honorable Dan A. Polster.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the Northern District of Ohio and assigned to Judge
Polster.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
Northern District of Ohio for the reasons stated in the order of December 5, 2017, and, with the
consent of that court, assigned to the Honorable Dan A. Polster.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the Northern District of Ohio. The transmittal of this order to said Clerk shall be
stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
Panel within this 7íday period, the stay will be continued until further order of the Panel.



                                                      FOR THE PANEL:


                      Jul 29, 2019
                                                      John W. Nichols
                                                      Clerk of the Panel
Case: 1:17-md-02804-DAP Doc #: 2068 Filed: 07/29/19 2 of 3. PageID #: 286327




IN RE: NATIONAL PRESCRIPTION OPIATE
LITIGATION                                                                  MDL No. 2804



                   SCHEDULE CTOí104 í TAGíALONG ACTIONS



  DIST      DIV.      C.A.NO.       CASE CAPTION


GEORGIA SOUTHERN

                                    Chatham County Hospital Authority, Georgia v.
  GAS         4       19í00159      Amerisourcebergen Drug Corporation et al

HAWAII
                                                                                  Opposed 7/26/19
   HI         1       19í00377      County of Kauai v. CVS Health Corporation, et al.

LOUISIANA EASTERN
                                                                                  Opposed 7/24/19
                                    Washington Parish Government v. Purdue Pharma LP et
   LAE        2       19í11626      al

MARYLAND

                                    City of Aberdeen, Maryland v. Purdue Pharma, L.P. et
   MD         1       19í02016      al
                                    City of Havre De Grace, Maryland v. Purdue Pharma,
   MD         1       19í02018      L.P. et al
   MD         1       19í02020      City of Bel Air, Maryland v. Purdue Pharma, L.P. et al
   MD         1       19í02021      City of Berlin, Maryland v. Purdue Pharma, L.P. et al
                                    City of Charlestown, Maryland v. Purdue Pharma, L.P.
   MD         1       19í02022      et al
                                    City of Grantsville, Maryland v. Purdue Pharma, L.P. et
   MD         1       19í02023      al
                                    City of Mountain Lake Park, Maryland v. Purdue
   MD         1       19í02024      Pharma, L.P. et al
                                    City of North East, Maryland v. Purdue Pharma, L.P. et
   MD         1       19í02025      al
                                    City of Perryville, Maryland v. Purdue Pharma, L.P. et
   MD         1       19í02027      al
   MD         1       19í02028      City of Vienna, Maryland v. Purdue Pharma, L.P. et al
                                    County of Wicomico, Maryland v. Purdue Pharma, L.P.
   MD         1       19í02029      et al
   MD         8       19í02019      City Of Laurel, Maryland v. Purdue Pharma, L.P. et al
Case: 1:17-md-02804-DAP Doc #: 2068 Filed: 07/29/19 3 of 3. PageID #: 286328

 MASSACHUSETTS

   MA         1       19í11464      Town of Braintree v. Purdue Pharma L.P. et al

NORTH DAKOTA

   ND         1       19í00136      Wells County v. Purdue Pharma L.P. et al
   ND         1       19í00137      Pierce County v. Purdue Pharma L.P. et al

TEXAS SOUTHERN

   TXS        4       19í02504      County of Duval v. CVS Health Corporation       Opposed 7/26/19


VIRGINIA EASTERN
                                                                                    Opposed 7/26/19
  VAE         3       19í00513      City of Emporia, Virginia v. Purdue Pharma L.P. et al
